To have a settlement made between the respective counties opened, and to require respondents to meet with them for the purpose of arranging for a proper and complete settlement providing for the apportionment of State taxes between the two counties.
Denied April 24, 1889.
The respondent county was organized in the spring of 1887 by an act of the legislature, which provided for a settlement between the counties, and a settlement was had, but in 1887 and 1888 the auditor-general laid the apportionment of state taxes of both counties on Ontonagon alone.
Held, that no adjustment could well be made in advance for future state taxes; that the apportionment should be made by the auditor-general; that a settlement already had cannot be disturbed on mandamus, and if an amicable adjustment cannot be effected resort must be had to the usual judicial remedies.